Citation Nr: 1013147	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-09 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability and, if so, whether the reopened claim may 
be granted.  

2.  Entitlement to service connection for arthritis of the 
left hand.  

3.  Entitlement to service connection for scar of the left 
hand.  

4.  Entitlement to service connection for scar of the left 
leg.  

5.  Entitlement to service connection for arthritis 
affecting the knees bilaterally.  

6.  Entitlement to service connection for cyst of the left 
wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

In November 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing.  A transcript of the hearing is associated with the 
claims file.  

The issue of entitlement to service connection for shrapnel 
wound injuries affecting the upper facial area has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over that issue, and it is 
referred to the AOJ for appropriate action.  

The service connection issues are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a June 1949 rating decision, the RO denied 
entitlement to service connection for a back disability.  
The Veteran did not appeal that decision, and it became 
final.

2.  Evidence received since the final June 1949 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a back disability has been 
received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).  If new and 
material evidence has been submitted, the Board may proceed 
to evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated April 1947, the RO denied 
entitlement to service connection for back trouble on the 
basis that, despite the lay evidence asserting that the 
Veteran incurred a back injury during service, back trouble 
was not found at the VA examination conducted in March 1947.  
The Veteran did not appeal the RO's determination.  
Therefore, the April 1947 rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

Following the April 1947 rating decision, the Veteran sought 
to reopen his claim for a back disability on several 
occasions by submitting medical evidence from private 
physicians that showed he had been variously diagnosed with 
sacroiliac subluxation and strain, sciatic neuritis, and 
possible lower lumbar ruptured disc.  See written statements 
from Dr. R.G. dated January 1947, Dr. N.R. dated June 1947, 
and Dr. R.L. dated March 1949.  While the Veteran submitted 
private medical evidence of a low back disability, the RO 
continued to deny the Veteran's claim because evidence of an 
orthopedic or neurological disease was not found on VA 
examinations conducted in July 1947 and May 1949.  See 
rating decisions dated August 1947 and June 1949.  The 
Veteran did not appeal the rating decisions dated August 
1947 or June 1949.  Therefore, those rating decisions became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

Since the last final rating decision in June 1949, the new 
evidence received into the record includes an October 2006 
VA examination report which contains a diagnosis of status 
post back surgery with residual degenerative joint disease 
(DJD) of the cervical and thoracolumbar spine and scars.  
The record also contains treatment records which note that 
the Veteran had shrapnel injuries to his back, face, and 
left hand while in the Marines.  See VA outpatient treatment 
record dated June 2006.  

At the time of the last final decision, medical evidence of 
a current orthopedic or neurological back disability was not 
found on repeated VA examinations.  Since the June 1949 
rating decision, competent medical evidence of a current 
back disability has been received into the record, and, in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the 
Board presumes the credibility of all evidence.  Therefore, 
the Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for a back 
disability may be reopened.  See 38 U.S.C.A. § 5108.  

ORDER

The claim of entitlement to service connection for a back 
disability is reopened.  To this extent only, the appeal is 
granted.  


REMAND

The Veteran clearly had injury to the back during service 
after being pinned between a swaying motor and truck fender.  
VA and private clinicians in the late 1940's differed in 
opinion as to whether the Veteran manifested chronic 
residuals from the back injury.  In light of a current 
diagnosis now of record, the Board finds that the Veteran 
should be afforded VA examination to determine the nature 
and probable etiology of his current low back disability.

The Veteran recently testified to additional injury via 
shrapnel wounds to the back and left side of his body while 
stationed in Saipan in 1944.  At his hearing in November 
2009, the Veteran and his representative pointed to several 
areas on his body which were related as shrapnel wounds.  
The Veteran's VA clinical records include references to 
where he reported a prior history of shrapnel removal.

The Veteran's service treatment records (STRs) do not 
reflect any shrapnel wound injuries.  Notably, the Veteran 
claims that his STRs are incomplete.  The Honorable 
Discharge Certificate issued by the U.S. Marines in 1945 
indicates that the Veteran served in the Hawaiian Islands 
from September 1943 to November 1945.  He was not identified 
as serving in Saipan, and it was indicated that the Veteran 
did not receive any wounds in service, or engage in any 
battles, engagements, skirmishes or expeditions.

Prior to any further adjudication of these issues, the Board 
finds that a search for any potentially missing STRs should 
be conducted.  Additionally, the RO should make attempts to 
obtain the Veteran's personnel records and attempt to verify 
whether the Veteran served in Saipan with the U.S. Marines 
in 1944, where the claimed shrapnel wound injuries occurred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request him to identify the provider(s) of 
treatment who removed shrapnel from his body.

2.  Conduct a search for any additional STRs 
for the Veteran, and obtain the Veteran's 
personnel records and attempt to verify whether 
the Veteran served in Saipan with the U.S. 
Marines in 1944.  When satisfied that all 
reasonable efforts to locate these records have 
been exhausted, the RO must notify the Veteran 
and (a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further action to 
be taken by the RO with respect to the claims.  
The Veteran should further be informed of 
alternative sources for obtaining sufficient 
evidence to validate his claims (e.g., buddy 
statements, unit history searches, etc.).  In 
addition, if the RO determines that a continued 
search for the Veteran's STRs would be futile, 
the Veteran should be provided an explanation 
of how the service treatment records are 
maintained, why the search that was undertaken 
constitutes a reasonably exhaustive search, and 
why further efforts (e.g., inquiries directed 
to the named facilities, if they are still 
operational) are not justified.  The Veteran 
must then be given an opportunity to respond.

3.  Following completion of the above, arrange 
for the Veteran to undergo an appropriate VA 
examination in order to determine the nature 
and likely etiology of his back disorder (if 
possible, VA examination should be arranged at 
the VA Medical Center in Fayetteville, 
Arkansas). The entire claims file must be made 
available to the health care provider 
designated to examine the Veteran, and the 
examination report should include discussion of 
the Veteran's documented medical history and 
assertions.  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all current 
low back disorders present and offer an opinion 
as to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any currently diagnosed back 
disability first manifested in service or is the 
result of injury or disease incurred or 
aggravated during active duty service from 
February 1943 to December 1945, to include the 
history of the Veteran's back being pinned 
between a swaying motor and truck fender during 
service which the Board accepts as an 
established fact.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.  The examiner should include a 
complete explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of the record, 
to include discussion of the significance of 
the competing opinions from Dr. R.G. dated 
January 1947, Dr. N.R. dated June 1947, Dr. 
R.L. dated March 1949, and VA examinations 
conducted in July 1947 and May 1949. 

4.  If and only if the Veteran's service in 
Saipan is verified, schedule appropriate VA 
examinations to determine whether it is at 
least as likely as not the Veteran manifests 
any injuries of the left leg, the right leg, 
the left hand and the left wrist as a result of 
shrapnel wound injuries during service.

5.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the case 
and the appropriate period of time to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


